DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
The amendments and arguments filed 02/21/2022 are acknowledged and have been fully considered. Claims 1-16 have been amended; claims 17-20 have been added; no claims have been canceled or withdrawn. Claims 1-20 are pending and under consideration.
The previous objections to claims 1, 2, 6 and 7 have been withdrawn, in light of the amendments to the claims. 
The previous rejections of claims 1-16 under 35 U.S.C. 112(b) have been withdrawn, in light of the amendments to claims 1 and 8.

Applicant's arguments on pages 19-24 of the remarks with regard to the rejections of claims 1-12 and 14 under 35 U.S.C. 101 have been fully considered, but they are not persuasive. Applicant asserts that the rejection under 35 U.S.C. 101 should be withdrawn because claim 1 is directed to one of the four statutory categories (i.e., a method) (see pages 20-21 of the remarks); claim 1 is not ineligible for patenting simply because it involves a judicial exception such as mathematical equations (see page 21 of the remarks); claim 1 does not involve a mental process because the human mind is not equipped to control the opening and closing of intake and exhaust valves associated with a combustion chamber during the work cycle of an internal combustion engine (see pages 21-23 of the remarks); detecting steps performed by a sensor (e.g., a pressure sensor or a rotational speed sensor) do not involve a mental process that can be performed in the human mind, do not rely solely on a mathematical equation, and are significantly more than an abstract idea (see page 23 of the remarks), and process steps of “determining a mass of gases produced by the combustion in the previous work cycle and present inside the cylinder” and “determining an inner volume (V) of the cylinder as a function of the speed (n) of rotation of the internal combustion engine and of the closing delay angle (IVC) of the intake valve associated with the respective cylinder” do not involve a mental process that can be performed in the human mind, do not rely solely on a mathematical equation, and are significantly more than an abstract idea (see page 23 of the remarks).
The examiner does not disagree that claim 1 is directed to a method, which is one of the four statutory categories. The examiner does, however, respectfully disagree with Applicant’s opinion that claim 1 is not directed to a judicial exception (i.e., an abstract idea). In other words, as noted throughout the rejection of the claim under 35 U.S.C. 101, the method of claim 1 is directed to abstract ideas (mathematical concepts, mental processes), and the method of claim 1, as a whole, does not include additional limitations amounting to significantly more than the exception, such that the method of claim 1 does not quality as patent-eligible subject matter. 
In claim 1, each of the process steps “determining a mass of gases produced by the combustion in the previous work cycle and present inside the cylinder; determining an inner volume (V) of the cylinder as a function of the speed (n) of rotation of the internal combustion engine and of the closing delay angle (IVC) of the intake valve associated with the respective cylinder; and determining the mass of air (m) trapped in the cylinder through a product of the pressure (P) inside the intake manifold by the inner volume (V) of the cylinder, from which the mass of gases is subtracted using a calculation model stored in the electronic control unit; wherein the step of determining the mass of gases comprises the sub-steps of: calculating a mass (MOVL) of gases which flows, during an overlap phase in which the intake valve and the exhaust valve are simultaneously open, from an exhaust to an intake and which is re-sucked into the cylinder, during the following intake phase, through the intake valve associated with the cylinder by means of the following formula, in which the combustion chamber of the cylinder represents a passage section: 

    PNG
    media_image1.png
    63
    315
    media_image1.png
    Greyscale

Sid area represents an area of the passage section; n represents the speed of rotation (n) of the internal combustion engine; P0_REF represents a reference pressure of the air/fuel mixture in the intake manifold; T0_REF represents a reference temperature of the air/fuel mixture in the intake manifold; T0 represents the temperature of the air/fuel mixture in the intake manifold; P0 represents the pressure of the air/fuel mixture in the intake manifold; P represents a pressure of the exhaust gases in the exhaust manifold; wherein the area (Sid) of the passage section is calculated as a product between a first function (A) of the speed (n) of rotation of the internal combustion engine and of the duration (OVL) of the overlap phase and a second function of the speed (n) of rotation of the internal combustion engine and of an angular difference between a top dead center (PMS) and a center of gravity of the overlap phase; and calculating the mass of gases as a function of the mass (MOVL) of gases” merely amount to mathematical calculations that each fall into the “mathematical concept” group of abstract ideas (e.g., see: 2019 PEG Section I, 84 Fed. Reg. at 52). Additionally, each of the aforementioned process steps, as well as the process step of “determining a mass of gases produced by the combustion in a previous work cycle and present inside each of the cylinders,” falls within the “mental process” group of abstract ideas, because each of the recited determinations and calculations is performable by a human, including by a human using a physical aid (e.g., pen and paper, a slide rule, a calculator) to help them complete the recited determinations and calculations, and the use of such physical aid does not negate the mental nature of the limitations.
While Applicant’s remarks allege that the process steps of “determining a mass of gases produced by the combustion in the previous work cycle and present inside the cylinder” and “determining an inner volume (V) of the cylinder as a function of the speed (n) of rotation of the internal combustion engine and of the closing delay angle (IVC) of the intake valve associated with the respective cylinder” do not involve a mental process that can be performed in the human mind, do not rely solely on a mathematical equation, and are significantly more than an abstract idea (see page 23 of the remarks), it is noted that Applicant’s originally-filed specification differently indicates that “determining a mass of gases produced by the combustion in the previous work cycle and present inside the cylinder” is specifically carried out via calculating, using an equation, the mass of gases OFF produced by the combustion in the previous work cycle, and that “determining an inner volume (V) of the cylinder as a function of the speed (n) of rotation of the internal combustion engine and of the closing delay angle (IVC) of the intake valve associated with the respective cylinder” is specifically carried out via calculating, using an equation, the inner volume (V) of the cylinder. Although the examiner acknowledges that no particular equations are recited by claim 1 with respect to either of the process steps “determining a mass of gases produced by the combustion in the previous work cycle and present inside the cylinder” and “determining an inner volume (V) of the cylinder as a function of the speed (n) of rotation of the internal combustion engine and of the closing delay angle (IVC) of the intake valve associated with the respective cylinder,” it is understood that the broadest reasonable interpretation of each of these “determining…” process steps necessarily includes calculation, using an equation (e.g., a mathematical concept) (also, see at least claims 2-5 and 17), and it is understood that the claim phrasing “determining […] as a function of” clearly specifies a mathematical concept.
Applicant has claimed a series of steps to determine of a value using a mathematical calculation, and such determination of the value using the mathematical calculation can be performed as a mental process. As noted by at least MPEP 2106.04(a), mathematical concepts and mental processes are, in fact, abstract ideas. For example:
A mathematical relationship is a relationship between variables or numbers. A mathematical relationship may be expressed in words or using mathematical symbols. For example, pressure (p) can be described as the ratio between the magnitude of the normal force (F) and area of the surface on contact (A), or it can be set forth in the form of an equation such as p = F/A. [MPEP 2106.04(a)(2)_A].
A claim that recites a numerical formula or equation will be considered as falling within the "mathematical concepts" grouping. In addition, there are instances where a formula or equation is written in text format that should also be considered as falling within this grouping. For example, the phrase "determining a ratio of A to B" is merely using a textual replacement for the particular equation (ratio = A/B). Additionally, the phrase "calculating the force of the object by multiplying its mass by its acceleration" is using a textual replacement for the particular equation (F= ma). [MPEP 2106.04(a)(2)_B].
A claim that recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, will be considered as falling within the "mathematical concepts" grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word "calculating" in order to be considered a mathematical calculation. For example, a step of "determining" a variable or number using mathematical methods or "performing" a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation. [MPEP 2106.04(a)(2)_C].

Applicant’s remarks fail to provide sufficient evidence that the abstract ideas of claim 1 are integrated into a practical application eligible for patent protection, and it is the position of the Office Action that the abstract ideas of claim 1 are not integrated into a practical application eligible for patent protection. 
Indeed, the judicial exception is not integrated into a practical application. Besides the aforementioned abstract ideas of the method of claim 1, the preamble of the method of claim 1 recites “to determine the mass (m) of air trapped in at least one cylinder of an internal combustion engine; wherein the internal combustion engine includes an intake manifold and an exhaust manifold, at least one cylinder with a piston that is moveably supported in the cylinder such that each piston and associated cylinder define a combustion chamber and wherein the cylinder includes an intake valve that opens and closes and an exhaust valve that opens and closes such that the cylinder is in fluid communication with the intake manifold from which the cylinder receives a fresh air/fuel mixture through the intake valve when the intake valve is open, and in fluid communication with the exhaust manifold into which the cylinder introduces exhaust gases produced by combustion through the exhaust valve when the exhaust valve is open; wherein each intake of air/fuel mixture into the cylinder, each combustion of the air/fuel mixture in the combustion chamber defined by the piston and the cylinder and each exhaust of exhaust gases from the cylinder together define a work cycle and wherein the opening and closing of intake valves and the exhaust valves are controlled so as to change the timing of their respective opening and closing; wherein the internal combustion engine is controlled by an electronic control unit which is electrically connected to an intake manifold temperature sensor which measure the temperature of the fresh air/fuel mixture in the intake manifold and is electrically connected to an intake manifold pressure sensor that senses the pressure of the fresh air/fuel mixture present in the intake manifold and is electrically connected to a rotational speed sensor which measures an angular position and, hence, a speed (n) of rotation of the internal combustion engine,” and the body of the method of claim 1 recites one additional set of process steps “detecting a pressure of the air/fuel mixture inside the intake manifold using the pressure sensor, detecting the speed (n) of rotation of the internal combustion engine using the rotational speed sensor and detecting a closing delay angle (IVC) of the intake valve associated with the cylinder.” The preamble recitation “to determine the mass (m) of air trapped in at least one cylinder of an internal combustion engine; wherein the internal combustion engine includes an intake manifold and an exhaust manifold, at least one cylinder with a piston that is moveably supported in the cylinder such that each piston and associated cylinder define a combustion chamber and wherein the cylinder includes an intake valve that opens and closes and an exhaust valve that opens and closes such that the cylinder is in fluid communication with the intake manifold from which the cylinder receives a fresh air/fuel mixture through the intake valve when the intake valve is open, and in fluid communication with the exhaust manifold into which the cylinder introduces exhaust gases produced by combustion through the exhaust valve when the exhaust valve is open; wherein each intake of air/fuel mixture into the cylinder, each combustion of the air/fuel mixture in the combustion chamber defined by the piston and the cylinder and each exhaust of exhaust gases from the cylinder together define a work cycle and wherein the opening and closing of intake valves and the exhaust valves are controlled so as to change the timing of their respective opening and closing; wherein the internal combustion engine is controlled by an electronic control unit which is electrically connected to an intake manifold temperature sensor which measure the temperature of the fresh air/fuel mixture in the intake manifold and is electrically connected to an intake manifold pressure sensor that senses the pressure of the fresh air/fuel mixture present in the intake manifold and is electrically connected to a rotational speed sensor which measures an angular position and, hence, a speed (n) of rotation of the internal combustion engine” merely defines intended use or purpose of the method, and, in general, recitations of intended use or purpose are not germane to patentability of a claim (e.g., see: MPEP 2111.02). The recitations of intended use or purpose of the preamble of the method of claim 1 are not process steps of the method of claim 1, such that mere stating that “wherein the opening and closing of intake valves and the exhaust valves are controlled so as to change the timing of their respective opening and closing” by the recitations of intended use or purpose of the preamble of the method of claim 1 are irrelevant to performing of the method and certainly does not amount to a process step of the method. Therefore, Applicant’s remarks contrasting controlling the opening and closing of intake and exhaust valves associated with a combustion chamber during the work cycle of an internal combustion engine with the mental process judicial exception of patent subject matter eligibility are irrelevant.
The additional set of process steps “detecting a pressure of the air/fuel mixture inside the intake manifold using the pressure sensor, detecting the speed (n) of rotation of the internal combustion engine using the rotational speed sensor and detecting a closing delay angle (IVC) of the intake valve associated with the cylinder” merely define insignificant extra-solution activity recited at a high level of generality as mere data gathering that is necessary for use of the recited judicial exception (as the values of the “detecting…” steps are each used in at least one the mathematical concepts of the determining and calculating process steps). Simply implementing abstract idea(s) [e.g., mathematical concept(s) and/or mental process(es)] on a physical machine (e.g., a computer or controller, such as an electronic control unit)  is not a patentable application of that/those abstract idea(s) (e.g., see: MPEP 2106.04(a)(2)_III & 2106.04(d)), and the method of claim 1 does not improve the function of a computer or an improvement to other technology or technological field. Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the aforementioned preamble recitation merely recites intended use or purpose of the method that are not germane to patentability of the claim, and each of the additional process steps “detecting a pressure of the air/fuel mixture inside the intake manifold using the pressure sensor, detecting the speed (n) of rotation of the internal combustion engine using the rotational speed sensor and detecting a closing delay angle (IVC) of the intake valve associated with the cylinder” that merely defines insignificant extra-solution activity (data gathering) recited at a high level of generality and that merely amounts to well-understood, routine, conventional activity, for example, as evidenced by the repeated references by Applicant’s originally-filed specification to what was known (i.e., Applicant-admitted prior art) and as made apparent by the numerous analogous references cited on the PTO-892 Notice of References Cited form mailed 11/25/2020, as well as U.S. Patent No. 6,920,863 to Aono et al. as cited on the PTO-892 Notice of References Cited form attached to the instant Office Action, which indicates in at least Col. 1 that use of a rotational speed sensor and an intake manifold pressure sensor to detect a speed of rotation of an internal combustion engine and a pressure inside an intake manifold, respectively, was conventionally known at the time the invention was made, and which indicates that an engine controller (ECU) was conventionally known at the time the invention was made. While the structural elements recited by claim 1 provide some limitation to use of the claimed abstract ideas, the structural elements recited by claim 1 merely confine the judicial exception to a particular technological environment and thus fail to add an inventive concept to the claims (e.g., see: MPEP 2106.06(h)). Also, no particular transformation of an article via the abstract idea(s) is present in claim 1 (e.g., see: MPEP 2106.05(c)). Additionally, it is noted that no sensor is used by Applicant’s disclosure to carry out the process step of “detecting a closing delay angle (IVC) of the intake valve associated with the cylinder,” as Applicant’s specification differently indicates that the closing delay angle (IVC) is determined by means of a set of values—in other words, the process step of “detecting a closing delay angle (IVC) of the intake valve associated with the cylinder” appears to be directed to another calculation and/or mental process. Applicant’s remarks provide no evidence to support any of the “detecting…” steps amounting to significantly more than the claimed abstract ideas.
For at least the reasons above, the rejections under 35 U.S.C. 101 have been maintained and updated in order to sufficiently address the amendments to the claims.
As noted on page 20 of Applicant’s remarks:

    PNG
    media_image2.png
    274
    652
    media_image2.png
    Greyscale

Therefore, new claims 17-20 are also rejected under 35 U.S.C. 101 for at least substantially the same reasons that at least claims 1 and 2 are rejected.

Claim Objections
Claims 1 and 18-20 are objected to because of the following informalities:  
Claim 1 recites “the pressure sensor” in line 25, which should be amended to instead recite --the intake manifold pressure sensor-- for consistency and proper antecedent basis with “an intake manifold pressure sensor” in line 19 of the claim.
Claim 18 recites “the pressure sensor” in lines 21-22, which should be amended to instead recite --the intake manifold pressure sensor-- for consistency and proper antecedent basis with “an intake manifold pressure sensor” in lines 16-17 of the claim.
Claim 19 recites “the pressure sensor” in lines 21-22, which should be amended to instead recite --the intake manifold pressure sensor-- for consistency and proper antecedent basis with “an intake manifold pressure sensor” in line 17 of the claim.
Claim 20 recites “the pressure sensor” in lines 21-22, which should be amended to instead recite --the intake manifold pressure sensor-- for consistency and proper antecedent basis with “an intake manifold pressure sensor” in line 17 of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to introduce “at least one cylinder” a first time in lines 1-2 and a second time in line 3. Claim 1 has been amended to also recite: “the cylinder” in each of line 4, line 5, line 6, line 7, line 9, line 11, line 13, line 27, line 29, line 32, line 33, line 34, line 39, line 41, and line 42; “each […] associated cylinder” in line 4; and “cylinder” in line 13. Firstly, it is unclear whether the “at least one cylinder” introduced in line 3 of claim 1 is intended to be the same as or different from the “at least one cylinder” introduced in lines 1-2 of claim 1. Thus, there appears to be improper antecedent basis for the limitation in the claim. Next, in the case where “at least one cylinder” corresponds to more than one cylinder, it is unclear which one of the more than one cylinder would be “the cylinder” line 4, line 5, line 6, line 7, line 9, line 11, line 13, line 27, line 29, line 32, line 33, line 34, line 39, line 41, and line 42, or “cylinder in line 4. Additionally, the claim phrase “each […] associated cylinder” in line 4 appears to indicate a plurality of cylinders via usage of the term “each” necessarily (or by definition) referring to every one of two or more cylinders, such that it is unclear what exactly is meant by the claim phrase “each […] associated cylinder” in line 4, given that line 4 of claim 1 necessitates a plurality of cylinders whereas “the cylinder” in each of line 4, line 5, line 6, line 7, line 9, line 11, line 13, line 27, line 29, line 32, line 33, line 34, line 39, line 41, and line 42, and “cylinder” in line 13 refer to a singular cylinder. 
Claim 1 has been amended to recite “each piston” in line 4. Claim 1 has been amended to previously introduce “a piston” in line 3, while further reciting “the piston” in line 12. Specifically, the claim phrase “each piston” in line 4 appears to indicate a plurality of pistons via usage of the term “each” necessarily (or by definition) referring to every one of two or more pistons, such that it is unclear what exactly is meant by “each piston” in line 4, given that line 4 of claim 1 necessitates a plurality of pistons whereas “a piston” in line 3 and “the piston” in line 12 refer to a singular piston. 
Claim 1 has been amended to recite “the intake valves” in line 14. Claim 1 has been amended to previously introduce “an intake valve” in line 5, while further reciting “the intake valve” in each of line 8 (twice), line 27, lines 31-32, line 38, and line 40. Specifically, “the intake valves” in line 14 refers to more than one intake valve, whereas “an intake valve” in line 5 and “the intake valve” in each of line 8 (twice), line 27, lines 31-32, line 38, and line 40 refer to a singular intake valve, such that it is unclear what exactly is meant by “the intake valves” in line 14, given that line 14 of claim 1 necessitates a plurality of intake valves whereas “an intake valve” in line 5 and “the intake valve” in each of line 8 (twice), line 27, lines 31-32, line 38, and line 40 refer to a singular intake valve.
Claim 1 has been amended to recite “the exhaust valves” in line 14. Claim 1 has been amended to previously introduce “an exhaust valve” in line 6 and “the exhaust valve” in lines 10-11, in line 11, and in line 38. Specifically, “the exhaust valves” in line 14 refers to more than one exhaust valve, whereas “an exhaust valve” in line 6 refers to a singular exhaust valve, such that it is unclear what exactly is meant by “the exhaust valves” in line 14, given that line 14 of claim 1 necessitates a plurality of exhaust valves whereas “an exhaust valve” in line 6 and “the exhaust valve” in lines 10-11, in line 11, and in line 38 refer to a singular exhaust valve. 
Claim 1 has been amended to introduce “a fresh air/fuel mixture” in lines 7-8, while further reciting “the fresh air/fuel mixture” in each of line 18 and line 20. Claim 1 has also been amended to introduce “air/fuel mixture” in line 11, while further reciting “the air/fuel mixture” in line 12, line 24, lines 47-48, lines 49-50, lines 51-52, and lines 53-54. Specifically, it is unclear whether the “air/fuel mixture” in line 11, line 12, line 24, lines 47-48, lines 49-50, lines 51-52, and lines 53-54 is/are intended to be the same as or different from the “fresh air/fuel mixture” in lines 7-8, line 18, and line 20. Thus, there appears to be improper antecedent basis for the limitations in the claim.
Claim 1 has been amended to recite “the temperature of the fresh air/fuel mixture in the intake manifold” in lines 18-19; however, the claim does not appear to previously introduce “a temperature of the fresh air/fuel mixture in the intake manifold,” such that it is unclear what exactly is meant by “the temperature of the fresh air/fuel mixture in the intake manifold” in lines 18-19. Thus, there appears to be improper antecedent basis for the limitation in the claim.
Claim 1 has been amended to recite “the pressure of the fresh air/fuel mixture in the intake manifold” in line 20; however, the claim does not appear to previously introduce “a pressure of the fresh air/fuel mixture in the intake manifold,” such that it is unclear what exactly is meant by “the pressure of the fresh air/fuel mixture in the intake manifold” in line 20. Thus, there appears to be improper antecedent basis for the limitation in the claim.
Claim 1 has been amended to introduce “a pressure of the air/fuel mixture in the intake manifold” in line 24. Claim 1 has also been amended to recite “the pressure of the fresh air/fuel mixture in the intake manifold” in line 20 (and also in lines 53-54). Specifically, it is unclear whether the “pressure of the air/fuel mixture in the intake manifold” in line 24 is intended to be the same as or different from the “pressure of the fresh air/fuel mixture in the intake manifold” in line 20 (and also in lines 53-54). Thus, there appears to be improper antecedent basis for the limitation in the claim.
Claim 1, as amended, recites “the pressure (P) inside the intake manifold” in lines 33-34. Claim 1 also previously introduces “a pressure of the air/fuel mixture in the intake manifold” in line 24 and recites “the pressure of the fresh air/fuel mixture in the intake manifold” in line 20 (and also in lines 53-54). Specifically, it is unclear whether the “pressure (P) in the intake manifold” in lines 33-34 is intended to be the same as or different from the “pressure of the fresh air/fuel mixture in the intake manifold” in line 20 (and also in lines 53-54) and/or the “pressure of the fresh air/fuel mixture in the intake manifold” in line 24. Thus, there appears to be improper antecedent basis for the limitation in the claim.
Claims 2-17 are dependent from claim 1, such that claims 2-17 also include the indefinite subject matter recited by claim 1, such that claims 2-17 are also rejected for at least the same reasons that claim 1 is rejected, as discussed in detail directly above with respect to claim 1.
New claims 18-20 are each phrased similarly to claim 1, such that each of claims 18-20 also includes indefinite subject matter that is at least substantially identical to the indefinite subject matter recited by claim 1, such that claims 18-20 are also rejected for at least the same reasons that claim 1 is rejected, as discussed in detail directly above with respect to claim 1.

Claim 2 has been amended to recite “the pressure of the gas flowing through the exhaust manifold” in lines 2-3. Claim 2 subsequently recites “a pressure (PEXH) of a gas flow in the exhaust manifold” in line 6. Claim 2 is dependent from claim 1, and claim 1 recites “a pressure of the exhaust gases in the exhaust manifold” in lines 55-56. Firstly, it is unclear what exactly is meant by “the gas flowing through the exhaust manifold” in line 3 of claim 2, as neither claim 1 nor claim 2 appears to previously introduce “a gas flowing through the exhaust manifold.” Claim 1 does previously introduce “exhaust gases” in line 10, and claim 2 does subsequently introduce “a gas flow in the exhaust manifold” in line 6; however, it is unclear whether one or more of these claim terms is intended to be the same as “the gas flowing through the exhaust manifold” in line 3 of claim 2 due to differing phrasing in each instance. Next, it is unclear whether “the pressure of the gas flowing through the exhaust manifold” in lines 2-3 of claim 2 is intended to be the same as or different from “a pressure of the exhaust gases in the exhaust manifold” in lines 55-56 of claim 1. Also, it is unclear whether “the pressure of the gas flowing through the exhaust manifold” in lines 2-3 of claim 2 is intended to be the same as or different from “a pressure (PEXH) of a gas flow in the exhaust manifold” in line 6 of claim 2, and it is unclear whether “a pressure (PEXH) of a gas flow in the exhaust manifold” in line 6 of claim 2 is intended to be the same as or different from “a pressure of the exhaust gases in the exhaust manifold” in lines 55-56 of claim 1. Thus, there appears to be improper antecedent basis for the limitations in the claim.
Claim 2 has also been amended to recite “the temperature of the gas flowing through the exhaust manifold” in line 4. Claim 2 subsequently recites “a temperature (TEXH) of a gas flow in the exhaust manifold” in lines 6-7. Specifically, it is unclear whether “the temperature of the gas flowing through the exhaust manifold” in line 4 of claim 2 is intended to be the same as or different from “a temperature (TEXH) of a gas flow in the exhaust manifold” in lines 6-7 of claim 2. Thus, there appears to be improper antecedent basis for the limitation in the claim.

New claim 17 recites “a pressure (PEXH) of a gas flow in the exhaust manifold” in line 2. Claim 17 is dependent from claim 1, and claim 1 recites “a pressure of the exhaust gases in the exhaust manifold” in lines 55-56. Firstly, it is unclear whether the “gas flow” introduced in line 2 of claim 17 is intended to be the same as or different form “the exhaust gases in the exhaust manifold” in lines 55-56 of claim 1 due to differing phrasing in each instance. Next, it is unclear whether the “pressure” in line 2 of claim 17 is intended to be the same as or different from the “pressure” in lines 55 of claim 1. Thus, there appears to be improper antecedent basis for the limitations in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 has been amended to recite: “A method to determine the mass (m) of air trapped in at least one cylinder of an internal combustion engine; wherein the internal combustion engine includes an intake manifold and an exhaust manifold, at least one cylinder with a piston that is moveably supported in the cylinder such that each piston and associated cylinder define a combustion chamber and wherein the cylinder includes an intake valve that opens and closes and an exhaust valve that opens and closes such that the cylinder is in fluid communication with the intake manifold from which the cylinder receives a fresh air/fuel mixture through the intake valve when the intake valve is open, and in fluid communication with the exhaust manifold into which the cylinder introduces exhaust gases produced by combustion through the exhaust valve when the exhaust valve is open; wherein each intake of air/fuel mixture into the cylinder, each combustion of the air/fuel mixture in the combustion chamber defined by the piston and the cylinder and each exhaust of exhaust gases from the cylinder together define a work cycle and wherein the opening and closing of intake valves and the exhaust valves are controlled so as to change the timing of their respective opening and closing; wherein the internal combustion engine is controlled by an electronic control unit which is electrically connected to an intake manifold temperature sensor which measure the temperature of the fresh air/fuel mixture in the intake manifold and is electrically connected to an intake manifold pressure sensor that senses the pressure of the fresh air/fuel mixture present in the intake manifold and is electrically connected to a rotational speed sensor which measures an angular position and, hence, a speed (n) of rotation of the internal combustion engine; the method comprising the steps of: detecting a pressure of the air/fuel mixture inside the intake manifold using the pressure sensor, detecting the speed (n) of rotation of the internal combustion engine using the rotational speed sensor and detecting a closing delay angle (IVC) of the intake valve associated with the cylinder; determining a mass of gases produced by the combustion in the previous work cycle and present inside the cylinder; determining an inner volume (V) of the cylinder as a function of the speed (n) of rotation of the internal combustion engine and of the closing delay angle (IVC) of the intake valve associated with the respective cylinder; and determining the mass of air (m) trapped in the cylinder through a product of the pressure (P) inside the intake manifold by the inner volume (V) of the cylinder, from which the mass of gases is subtracted using a calculation model stored in the electronic control unit; wherein the step of determining the mass of gases comprises the sub-steps of: calculating a mass (MOVL) of gases which flows, during an overlap phase in which the intake valve and the exhaust valve are simultaneously open, from an exhaust to an intake and which is re-sucked into the cylinder, during the following intake phase, through the intake valve associated with the cylinder by means of the following formula, in which the combustion chamber of the cylinder represents a passage section: 

    PNG
    media_image1.png
    63
    315
    media_image1.png
    Greyscale

Sid area represents an area of the passage section; n represents the speed of rotation (n) of the internal combustion engine; P0_REF represents a reference pressure of the air/fuel mixture in the intake manifold; T0_REF represents a reference temperature of the air/fuel mixture in the intake manifold; T0 represents the temperature of the air/fuel mixture in the intake manifold; P0 represents the pressure of the air/fuel mixture in the intake manifold; P represents a pressure of the exhaust gases in the exhaust manifold; wherein the area (Sid) of the passage section is calculated as a product between a first function (A) of the speed (n) of rotation of the internal combustion engine and of the duration (OVL) of the overlap phase and a second function of the speed (n) of rotation of the internal combustion engine and of an angular difference between a top dead center (PMS) and a center of gravity of the overlap phase; and calculating the mass of gases as a function of the mass (MOVL) of gases.”
In claim 1, each of the process steps “determining a mass of gases produced by the combustion in the previous work cycle and present inside the cylinder; determining an inner volume (V) of the cylinder as a function of the speed (n) of rotation of the internal combustion engine and of the closing delay angle (IVC) of the intake valve associated with the respective cylinder; and determining the mass of air (m) trapped in the cylinder through a product of the pressure (P) inside the intake manifold by the inner volume (V) of the cylinder, from which the mass of gases is subtracted using a calculation model stored in the electronic control unit; wherein the step of determining the mass of gases comprises the sub-steps of: calculating a mass (MOVL) of gases which flows, during an overlap phase in which the intake valve and the exhaust valve are simultaneously open, from an exhaust to an intake and which is re-sucked into the cylinder, during the following intake phase, through the intake valve associated with the cylinder by means of the following formula, in which the combustion chamber of the cylinder represents a passage section: 

    PNG
    media_image1.png
    63
    315
    media_image1.png
    Greyscale


Sid area represents an area of the passage section; n represents the speed of rotation (n) of the internal combustion engine; P0_REF represents a reference pressure of the air/fuel mixture in the intake manifold; T0_REF represents a reference temperature of the air/fuel mixture in the intake manifold; T0 represents the temperature of the air/fuel mixture in the intake manifold; P0 represents the pressure of the air/fuel mixture in the intake manifold; P represents a pressure of the exhaust gases in the exhaust manifold; wherein the area (Sid) of the passage section is calculated as a product between a first function (A) of the speed (n) of rotation of the internal combustion engine and of the duration (OVL) of the overlap phase and a second function of the speed (n) of rotation of the internal combustion engine and of an angular difference between a top dead center (PMS) and a center of gravity of the overlap phase; and calculating the mass of gases as a function of the mass (MOVL) of gases” merely amount to mathematical calculations that each fall into the “mathematical concept” group of abstract ideas (e.g., see: 2019 PEG Section I, 84 Fed. Reg. at 52). Additionally, each of the aforementioned process steps, as well as the process step of “determining a mass of gases produced by the combustion in a previous work cycle and present inside each of the cylinders,” falls within the “mental process” group of abstract ideas, because each of the recited determinations and calculations is performable by a human, including by a human using a physical aid (e.g., pen and paper, a slide rule, a calculator) to help them complete the recited determinations and calculations, and the use of such physical aid does not negate the mental nature of the limitations.
The judicial exception is not integrated into a practical application. Besides the aforementioned abstract ideas of the method of claim 1, the preamble of the method of claim 1 recites “to determine the mass (m) of air trapped in at least one cylinder of an internal combustion engine; wherein the internal combustion engine includes an intake manifold and an exhaust manifold, at least one cylinder with a piston that is moveably supported in the cylinder such that each piston and associated cylinder define a combustion chamber and wherein the cylinder includes an intake valve that opens and closes and an exhaust valve that opens and closes such that the cylinder is in fluid communication with the intake manifold from which the cylinder receives a fresh air/fuel mixture through the intake valve when the intake valve is open, and in fluid communication with the exhaust manifold into which the cylinder introduces exhaust gases produced by combustion through the exhaust valve when the exhaust valve is open; wherein each intake of air/fuel mixture into the cylinder, each combustion of the air/fuel mixture in the combustion chamber defined by the piston and the cylinder and each exhaust of exhaust gases from the cylinder together define a work cycle and wherein the opening and closing of intake valves and the exhaust valves are controlled so as to change the timing of their respective opening and closing; wherein the internal combustion engine is controlled by an electronic control unit which is electrically connected to an intake manifold temperature sensor which measure the temperature of the fresh air/fuel mixture in the intake manifold and is electrically connected to an intake manifold pressure sensor that senses the pressure of the fresh air/fuel mixture present in the intake manifold and is electrically connected to a rotational speed sensor which measures an angular position and, hence, a speed (n) of rotation of the internal combustion engine,” and the body of the method of claim 1 recites one additional set of process steps “detecting a pressure of the air/fuel mixture inside the intake manifold using the pressure sensor, detecting the speed (n) of rotation of the internal combustion engine using the rotational speed sensor and detecting a closing delay angle (IVC) of the intake valve associated with the cylinder.” The preamble recitation “to determine the mass (m) of air trapped in at least one cylinder of an internal combustion engine; wherein the internal combustion engine includes an intake manifold and an exhaust manifold, at least one cylinder with a piston that is moveably supported in the cylinder such that each piston and associated cylinder define a combustion chamber and wherein the cylinder includes an intake valve that opens and closes and an exhaust valve that opens and closes such that the cylinder is in fluid communication with the intake manifold from which the cylinder receives a fresh air/fuel mixture through the intake valve when the intake valve is open, and in fluid communication with the exhaust manifold into which the cylinder introduces exhaust gases produced by combustion through the exhaust valve when the exhaust valve is open; wherein each intake of air/fuel mixture into the cylinder, each combustion of the air/fuel mixture in the combustion chamber defined by the piston and the cylinder and each exhaust of exhaust gases from the cylinder together define a work cycle and wherein the opening and closing of intake valves and the exhaust valves are controlled so as to change the timing of their respective opening and closing; wherein the internal combustion engine is controlled by an electronic control unit which is electrically connected to an intake manifold temperature sensor which measure the temperature of the fresh air/fuel mixture in the intake manifold and is electrically connected to an intake manifold pressure sensor that senses the pressure of the fresh air/fuel mixture present in the intake manifold and is electrically connected to a rotational speed sensor which measures an angular position and, hence, a speed (n) of rotation of the internal combustion engine” merely defines intended use or purpose of the method, and, in general, recitations of intended use or purpose are not germane to patentability of a claim (e.g., see: MPEP 2111.02), and the additional set of process steps “detecting a pressure of the air/fuel mixture inside the intake manifold using the pressure sensor, detecting the speed (n) of rotation of the internal combustion engine using the rotational speed sensor and detecting a closing delay angle (IVC) of the intake valve associated with the cylinder” merely define insignificant extra-solution activity recited at a high level of generality as mere data gathering that is necessary for use of the recited judicial exception (as the values of the “detecting…” steps are each used in at least one the mathematical concepts of the determining and calculating process steps). Simply implementing abstract idea(s) [e.g., mathematical concept(s) and/or mental process(es)] on a physical machine (e.g., a computer or controller, such as an electronic control unit)  is not a patentable application of that/those abstract idea(s) (e.g., see: MPEP 2106.04(a)(2)_III & 2106.04(d)), and the method of claim 1 does not improve the function of a computer or an improvement to other technology or technological field. Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the aforementioned preamble recitation merely recites intended use or purpose of the method that are not germane to patentability of the claim, and each of the additional process steps “detecting a pressure of the air/fuel mixture inside the intake manifold using the pressure sensor, detecting the speed (n) of rotation of the internal combustion engine using the rotational speed sensor and detecting a closing delay angle (IVC) of the intake valve associated with the cylinder” that merely defines insignificant extra-solution activity (data gathering) recited at a high level of generality and that merely amounts to well-understood, routine, conventional activity, for example, as evidenced by the repeated references by Applicant’s originally-filed specification to what was known (i.e., Applicant-admitted prior art) and as made apparent by the numerous analogous references cited on the PTO-892 Notice of References Cited form mailed 11/25/2020, as well as U.S. Patent No. 6,920,863 to Aono et al. as cited on the PTO-892 Notice of References Cited form, which indicates in at least Col. 1 that use of a rotational speed sensor and an intake manifold pressure sensor to detect a speed of rotation of an internal combustion engine and a pressure inside an intake manifold, respectively, was conventionally known at the time the invention was made, and which indicates that an engine controller (ECU) was conventionally known at the time the invention was made. While the structural elements recited by claim 1 provide some limitation to use of the claimed abstract ideas, the structural elements recited by claim 1 merely confine the judicial exception to a particular technological environment and thus fail to add an inventive concept to the claims (e.g., see: MPEP 2106.06(h)). Also, no particular transformation of an article via the abstract idea(s) is present in claim 1 (e.g., see: MPEP 2106.05(c)). Additionally, it is noted that no sensor is used by Applicant’s disclosure to carry out the process step of “detecting a closing delay angle (IVC) of the intake valve associated with the cylinder,” as Applicant’s specification differently indicates that the closing delay angle (IVC) is determined by means of a set of values.
Claim 2 is dependent from claim 1 and merely further introduces “detecting…” and “calculating…” process steps, the “calculating…” process step merely amounting to a mathematical calculations falls into the “mathematical concept” and “mental process” groups of abstract ideas, and the “detecting…” process steps merely defining insignificant extra-solution activity (data gathering) recited at a high level of generality and that merely amounts to well-understood, routine, conventional activity, for example, as evidenced by the repeated references by Applicant’s originally-filed specification to what was known (i.e., Applicant-admitted prior art) and as made apparent by the numerous analogous references cited on the PTO-892 Notice of References Cited forms. 
Claim 3 is dependent from claim 1 and merely further introduces a “calculating…” process step, the “calculating…” process step merely amounting to a mathematical calculations falls into the “mathematical concept” and “mental process” groups of abstract ideas.
Claim 4 is dependent from claim 1 via claim 3, and merely further defining the recitation of intended use or purpose of the preamble of claim 1 and introducing “calculating…” process steps, the “calculating…” process steps merely amounting to a mathematical calculations falls into the “mathematical concept” and “mental process” groups of abstract ideas.
Claims 5-8 are dependent from claim 1 and merely further define a respective “calculating…” or “determining…” process steps of claim 1.
Claim 9 is dependent from claim 1, and merely further defining the recitation of intended use or purpose of the preamble of claim 1 and introducing a “determining…” process step, the “determining…” process step merely amounting to a mathematical calculations falls into the “mathematical concept” and “mental process” groups of abstract ideas.
Claims 10 and 11 are dependent from claim 1 and merely further define a respective “calculating…” or “determining…” process steps of claim 1.
Claim 12 is dependent from claim 1, and merely further introduces “determining…” process steps, the “determining…” process steps merely amounting to a mathematical calculations falls into the “mathematical concept” and “mental process” groups of abstract ideas.
Claim 14 is dependent from claim 1 and merely further introduces a “calculating…” process step, the “calculating…” process step merely amounting to a mathematical calculations falls into the “mathematical concept” and “mental process” groups of abstract ideas.
Claims 15 and 16 are dependent from claim 1 and do not appear to necessarily introduce any process step(s) or further modify any previously introduced process step(s) (e.g., see: MPEP 2111.04_I).
As noted on pages 23-24 of Applicant’s remarks filed 12/09/2021, “[New] claim 17 corresponds to claim 2, wherein Texn and Pexn are determined using a model and not detected by sensors. New claim 18 corresponds to claim 1, wherein exclusively the intake valves are controlled to change the timing. New claim 19 corresponds to claim 1, wherein exclusively the exhaust valves are controlled to change the timing. New claim 20 corresponds to claim 1, with a different formula to determine Mov.” Therefore, claims 17-20 are also rejected under 35 U.S.C. 101 for at least substantially the same reasons that at least claims 1 and 2 are rejected.

Subject Matter Not Rejected Over the Prior Art
Independent claims 1 and 18-20 may allowable if rewritten or amended to overcome all of the rejections under 35 U.S.C. 112(b) and 35 U.S.C. 101, set forth in this Office action, because the prior art of record neither teaches nor suggests use of the respective equation of the “calculating a mass of gases…” step of each of claims 1 and 18-20. Claims 2-17 are dependent from claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747